Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2009/0015830 A1) in view of Mita (JPS62137526, cited by the applicant).

Thomas et al. fail to teach that the plate-like or block-like fluorescence generation element includes a first film formed on the incidence surface thereof, and the first film has a wavelength-to-reflectance characteristic of transmitting a wavelength of the laser light and reflecting a wavelength of the fluorescence.
Mita teaches having providing a plate-like or block-like element (1) with a first film formed on the incidence surface thereof, and the first film has a wavelength-to-reflectance characteristic of transmitting a first wavelength and reflecting a second wavelength.
It would have been obvious to persons having ordinary skill in the art to incorporate a first film as suggested by Mita into the apparatus of Thomas et al. so as to have the plate-like or block-like fluorescence generation element include a first film formed on the incidence surface thereof, and the first film having a wavelength-to-reflectance characteristic of transmitting a wavelength of the laser light and reflecting a wavelength of the fluorescence because this would improve the light reception of the apparatus of Thomas et al. by adjusting adding an anti-reflection layer that provides for tailoring the light received to be primarily the intended light to be detected as suggested by Mita.

Regarding clams 4 and 6, adding a second and third layer to other elements of the apparatus would have been a mere extension of the teachings of MIta to other optical surfaces of the apparatus of Thomas et al. so as to optimize antireflection properties.
Regarding claims 5 and 7, while Thomas et al. and Mita fail to teach the relative reflectances of the various layers, finding these values would have been a mere optimizing the apparatus for a particular purpose using known properties of antireflection layers such as that of Mita.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose systems for measuring light beam profiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN R LEE/Primary Examiner, Art Unit 2878